Citation Nr: 0100468	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
April 1970.  This appeal arises from a July 1998 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an increased 
evaluation for PTSD.  The veteran was notified of the denial 
by the St. Petersburg, Florida RO, which has jurisdiction 
over this claim.  The veteran filed a notice of disagreement 
(NOD) to the denial in October 1998, and the current appeal 
ensued.  

In March 1999, the veteran filed a substantive appeal (SA) 
and requested a Board of Veterans' Appeals (Board) hearing.  
A Board hearing was scheduled for August 1, 2000.  The 
veteran failed to report. 

In the veteran's application for an increased evaluation for 
PTSD in February 1998, and again in his SA of March 1999, it 
appears that the veteran has asserted a claim of entitlement 
to individual unemployability.  This issue is not 
inextricably intertwined with the issue on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  It is referred 
to the RO for appropriate action.


REMAND

Unfortunately, remand is required so that additional 
development may be undertaken in order to fulfill the 
Department's duty to assist the veteran with this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A)).

In the veteran's notice of disagreement NOD dated in 
October 1998, the veteran asserted that he was scheduled for 
the PTSD clinical team, PCT, that month at the James Haley VA 
Medical Center (VAMC).  These records, if he was seen, are 
not associated with the claims folder.  During his March 1999 
and April 1999 VA psychiatric examinations, it was noted that 
he had two inpatient hospitalizations that year along with 
mental health treatment for PTSD in the Tampa VA outpatient 
treatment clinic.  VA treatment records associated with the 
claims folder show the veteran was treated via the Alcohol 
and Drug Treatment Program (ADTP) from October 1998 to 
January 1999 for alcohol treatment.  He was hospitalized 
under a 24 hour suicidal watch in February 1998.  There are 
no other recent outpatient or inpatient treatment records 
related to the veteran's treatment for PTSD associated with 
the claims folder.  The RO is on notice, at least, of 
potentially relevant medical information.  Accordingly, VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal.  Therefore, in the instant claim, it 
is necessary to obtain the aforementioned medical records 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet. App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  Obtain all VA outpatient and 
inpatient treatment records, if any, from 
February 1998 to the present for 
treatment of the veteran for PTSD.  All 
records maintained are to be requested, 
to include records maintained on computer 
and any hand-written progress notes.

2.  If additional VA inpatient and/or 
outpatient treatment records are 
obtained, then the veteran should be 
scheduled for a VA examination for 
purposes of assessing the current 
severity of his service-connected PTSD.  
All indicated studies, deemed necessary 
by the examiner, should be performed.  
The veteran's claims files and a copy of 
this remand is to be made available to 
the examining physician for review in 
connection with the examination of the 
veteran, and the examiner is asked to 
indicate on the examination report that 
he or she has reviewed the claims file.  
The examiner is asked to assign a global 
assessment of functioning score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders(DSM-IV) and 
explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be typed.  

3.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  All notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, should be 
accomplished.  

4.  The RO should adjudicate the issue of 
an increased evaluation for PTSD.  The 
veteran and his representative should be 
notified of the outcome. If the benefit 
sought remains denied, the veteran should 
be provided a SSOC and afforded the 
appropriate period of time in which to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



